Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
. Clifton Leon Webb appeals the district court’s order granting Defendants’ motion to dismiss Webb’s complaint alleging claims under 42 U.S.C. §§ 1981, 1983 (2012), and Title VII of the Civil Rights *283Act of 1964, as amended, 42 U.S.C.A. §§ 2000e to 2000e-17 (West 2008 & Supp. 2016) (Title VII). Webb challenges on appeal only the district court’s dismissal of his Title VII retaliation claim. We have considered Webb’s arguments and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Webb v. Univ. of N.C., No. 1:15-cv-00268-LCB-JEP (M.D.N.C. Mar. 30, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED